     Case 4:21-cv-01099 Document 2 Filed on 04/06/21 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GEL OFFSHORE PIPELINE, LLC,                              *     Civil Action No.:
     Plaintiff                                           *     4:21-cv-01099
                                                         *
                       v.                                *     Section:
                                                         *
SHELL PIPELINE COMPANY LP,                               *     Judge:
     Defendant                                           *
                                                               Magistrate Judge:



                       CORPORATE DISCLOSURE STATEMENT OF
                           SHELL PIPELINE COMPANY LP


       NOW INTO COURT, through undersigned counsel, comes Defendant, Shell Pipeline

Company LP, which submits the following statement pursuant to Rule 7.1 of the Federal Rules

of Civil Procedure: Shell Pipeline Company LP is a wholly owned subsidiary of Royal Dutch

Shell plc. No other publicly held corporation owns or holds 10% or more of its stock.

Dated: April 6, 2021           Respectfully submitted:


                                /s/ Dawn R. Tezino
                               Dawn R. Tezino, S.D. Tex No. 1321281
                               KUCHLER POLK WEINER, LLC
                               1201 Louisiana Street, Suite 3375
                               Houston, Texas 77002
                               Telephone: (713) 936-4707
                               Facsimile: (713) 470-9768
                               dtezino@kuchlerpolk.com
                               Counsel for Defendant Shell Pipeline Company LP




                                         Page 1 of 2
      Case 4:21-cv-01099 Document 2 Filed on 04/06/21 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2021, a copy of the foregoing was filed electronically with

the Clerk of Court using the CM/ECF system. I further certify that I will serve a copy of this

pleading by U.S. Mail or electronic mail, along with the attachments thereto, to counsel for

Plaintiff on April 6, 2021.

                                                /s/ Dawn R. Tezino
                                                Dawn R. Tezino




                                           Page 2 of 2
